ALLOWABILITY NOTICE
Claims 31-34, 36-41, 43-48 and 50 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 31-34, 36-41, 43-48 and 50 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Wood (WO 01/11451 A1) [as cited in 892 dated 10/18/2021], Creamer et al. (CN 100405760 C) [as cited in 892 dated 10/18/2021], Chen et al. (JP 2003076585 A) [as cited in 892 dated 10/18/2021], Hamilton et al. (CA 2587879 A1) [as cited in 892 dated 10/18/2021], Scott-Nash et al. (US PGPUB No. 2018/0096412 A1) [as cited in 892 dated 10/18/2021], Zhong (US PGPUB No. 2019/0073227), Avetisov et al. (US Patent No. 10,764,752), Doleh et al. (KR 20110009129 A), Guo et al. (CN 107040513 A), Fokle (EP 3293656 A1), Ekberg et al. ("The Untapped Potential of Trusted Execution Environments on Mobile Devices", IEEE, doi: 10.1109/MSP.2014.38, pp. 29-37, July-Aug. 2014), Asokan et al. ("Mobile Trusted Computing", IEEE, doi: 10.1109/JPROC.2014.2332007, pp. 1189-1206, Aug. 2014), Isa et al. ("An Approach to Establish Trusted Application", IEEE, doi: 10.1109/NETAPPS.2010.35, 2010, pp. 159-164), Shepherd et al. ("Secure and Trusted Execution: Past, Present, and Future - A Critical Review in the Context of the Internet of Things and Cyber-Physical Systems", IEEE, doi: 10.1109/TrustCom.2016.0060, 2016, pp. 168-177), Gjerdrum et al. ("Diggi: A Secure Framework for Hosting Native Cloud Functions with Minimal Trust", IEEE, doi: as cited in 892 dated 10/18/2021], Qiu et al. ("Integrity Measurement Model Based on Trusted Virtual Platform", IEEE, doi: 10.1109/ICGEC.2010.225, 2010, pp. 526-529) [as cited in 892 dated 10/18/2021] and Zhou etal. ("RAitc: Securely Auditing the Remotely Executed Applications", IEEE, doi: 10.1109/ACCESS.2020.3021033, pp. 163045-163059, 2020) [as cited in 892 dated 10/18/2021], do not alone or in combination teach the recited features of independent claims 31, 38 and 45. While the references disclose some of the principle features of the claimed invention, the combination of the recited steps and the specificity of the recited steps, distinguish the claimed invention from the prior art.  For example, the invention has a terminal residing in a trusted execution environment, receiving a request for a trusted application and subsequently the terminal determines a CA identifier for the client application in the TEE, i.e. an identifier that is used in the TEE for the client application. Furthermore, a session handle for the trusted application is generated based on the service level of the client application. These reasons along with the other recited features of independent claims 31, 38 and 45 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        February 21, 2022